            Case 2:17-cr-00222-TLN Document 98 Filed 03/01/21 Page 1 of 2


 1   SHARI RUSK
 2
     Attorney at Law
     P.O. Box 188945
 3   Sacramento, CA 95818
 4   Telephone: (916) 804-8656
     Email: rusklaw@att.net
 5

 6   Attorney for Defendant
     ALDO ARELLANO
 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    UNITED STATES OF AMERICA,                         No. 2:17-CR-222 TLN
                   Plaintiff,
13                                                    STIPULATION AND ORDER REQUESTING COURT
              vs.                                     ORDER A PRE-PLEA PRE-SENTENCE REPORT
14

15    ALDO ARELLANO,
                  Defendant.
16

17           The United States, by and through Assistant United States Attorney Justin Lee, and defendant,
18
     Aldo Arellano, by and through undersigned counsel, hereby request that this court order a pre-plea
19
     presentence report in this matter. The defendant has a complicated criminal history that defies easy
20

21
     categorization. If he is deemed a career offender his minimum guideline range is 262 - 327 months.

22   The parties believe that a pre-plea pre-sentence report will enable them to resolve this matter, avoiding
23   a trial. Therefore, the parties stipulate and agree that a pre-plea pre-sentence report is appropriate and
24
     necessary under these circumstances.
25

26

27

28

                                                         1
           Case 2:17-cr-00222-TLN Document 98 Filed 03/01/21 Page 2 of 2


 1
     Dated: February 26, 2021                           /s Shari Rusk
 2                                                      Attorney for Defendant
                                                        Aldo Arellano
 3

 4

 5
                                                        s/ Justin Lee
 6
                                                        Assistant United States Attorney
 7

 8
     IS IT SO ORDERED:
 9

10   DATED: February 26, 2021
                                                 Troy L. Nunley
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
